UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-10822 One Horizon Group, Inc. (Exact name of registrant as specified in its charter) Delaware 46-3561419 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Weststrasse 1, Baar Switzerland CH6340 (Address of principal executive offices) (Zip Code) +41-41-7605820 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesoNoþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of November 13, 2013 31,572,492 shares of the registrant’s common stock, par value $0.0001, were outstanding. TABLE OF CONTENTS Part I – FINANCIAL INFORMATION Item 1. Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 36 Part II – OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Mine Safety Disclosures 38 Item 5. Other Information 38 Item 6. Exhibits 38 SIGNATURES 39 2 EXPLANATORY NOTE One Horizon Group, Inc. (the "Company") is amending its Quarterly reported on Form 10-Q for the quarter endedSeptember 30 2013(the “Amended Report”) to revise our originally filed Form 10-Q filed on November 14, 2013 (the “Original Report”) to restate its consolidated financial statements as of September 30, 2013 and December 31, 2012 and for the three and nine month period ending September 30, 2013and 2012 to correct errors related to the recognition of revenue from sales of perpetual licenses to larger, top-tier ("Tier 1") and other ("Tier 2) telecom entities.Contracts with Tier 1 entities typically require agreed-upon fixed payments over fixed future periods extending beyond one year.Contracts with Tier 2 entities have long-term variable payment terms based on customer usage.The Company historically recognized the present value of Tier 1 contracts at the time of delivery.Revenue from Tier 2 contracts was historically recognized over the initial 5-year term on a straight-line basis. The Company's decision to restate the aforementioned financial statements was made as a result of management's identification of errors related to the recognition of revenue from sales of perpetual licenses to certain Tier 1 and Tier 2 telecom entities.On April 3, 2014, the Audit Committee, in consultation with management, including the CEO (principal executive officer) and Chief Financial Officer (principal financial and accounting officer), concluded that certain sales of perpetual licenses were not accurately recorded in the consolidated financial statements. The Audit Committee subsequently determined that, as a result of applying the guidance in ASC 985-605-25-32, a portion of the revenue recognized at the time of the sale of perpetual licenses to certain Tier 1 entities should have been deferred and recognized in future periods.The conclusion was also reached that revenue from contracts with Tier 2 entities should be recognized based on the timing of when payments become due (which is based on useage) rather than on a straight-line basis.Accordingly, the Company’spreviously released financial statements for the three months period ended March 31, 2013, and three and six months period ended June 30, 2013should no longer be relied upon. The errors impacted accounts receivable and deferred revenue in the consolidated balance sheets as well as revenue and net income (loss) in the consolidated statements of operations.As a result, revenue and net income (loss) were misstated in the consolidated statements of operations for the three months and nine months ended September 30, 2013 and accounts receivable and deferred revenue were misstated in the consolidated balance sheets as ofSeptember 30, 2013 and December 31, 2012.These errors were considered material to the consolidated financial statements.However, there is no change in the amount of revenue expected to be recognized over the life of the contracts, or in the amount and timing of cash collected under the master license contracts, just an adjustment to the accounting periods in which it is recognized. In addition, this adjustment is merely a change in accounting policy and will not affect the Company’s operations in terms of the way we conduct our business, our sales contracts, business model and practices, our products and services, or our relationships with customers. This Amended Report does not reflect events occurring after the filing of the Original Report, nor does it modify or update those disclosures presented therein, except with regard to the modifications described in this Explanatory Note As such, this Amended Report continues to speak as of November 14, 2013. Accordingly, this Amended Report should be read in conjunction with the Original Report and our other reports filed with the SEC subsequent to the filing of our Original Report, including any amendments to those filings. In addition, pursuant to Rule12b-15 under the Securities Exchange Act of 1934, as a result of this Amended Report, the certifications pursuant to Section302 and Section906 of the Sarbanes-Oxley Act of 2002, filed and furnished, respectively, as exhibits to the Original Report have been re-executed and re-filed as of the date of this Amended Report and are included as exhibits hereto. As such, this Amended Report continues to speak as of November 14, 2013. Accordingly, this Amended Report should be read in conjunction with the Original Report and our other reports filed with the SEC subsequent to the filing of our Original Report, including any amendments to those filings. In addition, pursuant to Rule12b-15 under the Securities Exchange Act of 1934, as a result of this Amended Report, the certifications pursuant to Section302 and Section906 of the Sarbanes-Oxley Act of 2002, filed and furnished, respectively, as exhibits to the Original Report have been re-executed and re-filed as of the date of this Amended Report and are included as exhibits hereto. 3 CAUTIONARY NOTE CONCERNING FORWARD-LOOKING STATEMENTS The statements made in this Report, and in other materials that One Horizon Group, Inc. (the “Company”) has filed or may file with the Securities and Exchange Commission, in each case that are not historical facts, contain “forward-looking information” within the meaning of the Private Securities Litigation Reform Act of 1995, and Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934 (the “Exchange Act”), both as amended, which can be identified by the use of forward-looking terminology such as “may,” “will,” “anticipates,” “expects,” “projects,” “estimates,” “believes,” “seeks,” “could,” “should,” or “continue,” the negative thereof, and other variations or comparable terminology as well as any statements regarding the evaluation of strategic alternatives.These forward-looking statements are based on the current plans and expectations of management, and are subject to a number of risks and uncertainties that could cause actual results to differ materially from those reflected in such forward-looking statements. Among these risks and uncertainties are the competition we face; our ability to adapt to rapid changesin the market for voice and messaging services; our ability to retain customers and attract new customers; our ability to establish and expand strategic alliances; governmental regulation and related actions and taxes in our international operations; increased market and competitive risks, including currency restrictions, in our international operations; risks related to the acquisition or integration of future businesses or joint ventures; our ability to obtain or maintain relevant intellectual property rights; intellectual property and other litigation that may be brought against us; failure to protect our trademarks and internally developed software; security breaches and other compromises of information security; our dependence on third party facilities, equipment, systems and services; system disruptions or flaws in our technology and systems; uncertainties relating to regulation of Voice over Internet Protocol (VOIP) services; liability under anti-corruption laws; results of regulatory inquiries into our business practices; fraudulent use of our name or services; our ability to maintain data security; our dependence upon key personnel; our dependence on our customers’ existing broadband connections; differences between our service and traditional phone services; our ability to obtain additional financing if required; our early history of net losses and our ability to maintain consistent profitability in the future. These and other matters the Company discusses in this Report, or in the documents it incorporates by reference into this Report, may cause actual results to differ from those the Company describes. The Company assumes no obligation to update or revise any forward-looking information, whether as a result of new information, future events or otherwise. 4 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ONE HORIZON GROUP, INC. (formerly Intelligent Communication Enterprise Corporation) Condensed Consolidated Balance Sheets September 30, 2013 and December 31, 2012 (in thousands, except share data) (unaudited) September 30, December 31, Assets (restated) (restated) Current assets: Cash $ $ Accounts receivable, net 4,842 977 Other assets Total current assets 8,623 1,812 Property and equipment, net Intangible assets, net NoteReceivable - Total assets $ 21,923 $ 14,491 Liabilities and Equity Current liabilities: Accounts payable $ $ 747 Accrued expenses 436 Accrued compensation 59 38 Income taxes 94 94 Amounts due to related parties Current portion of long-term debt 65 59 Total current liabilities 6,347 4,874 Long-term liabilities Long term debt, net of current portion Deferred income taxes Mandatorily redeemable preferred shares 90 90 Total liabilities 7,085 5,628 Equity One Horizon Group, Inc. stockholders' equity Preferred stock: $0.0001 par value, authorized 50,000,000; no shares issued or outstanding - - Common stock: $0.0001 par value, authorized 200,000,000 shares issued and outstanding 31,752,858 shares (December 201230,845,844) 3 3 Additional paid-in capital Stock subscriptions receivable ) ) Accumulated Deficit (14,300 ) (12,725 ) Accumulated other comprehensive income Total One Horizon Group, Inc. stockholders' equity 14,411 8,863 Non-controlling interest - Total equity 14,838 8,863 Total liabilities and equity $ 21,923 $ 14,491 See accompanying notes to condensed consolidated financial statements. 5 ONE HORIZON GROUP, INC. (formerly Intelligent Communication Enterprise Corporation) Condensed Consolidated Statements of Operations For the three and nine months ended September 30, 2013 and 2012 (in thousands, except per share data) (unaudited) Three Months ended September 30, Nine Months ended September 30, (restated) (restated) (restated) (restated) Revenue $ 2,517 $ 916 $ 5,690 $ 2,550 Cost of revenue - H ardware 34 -Amortization of software development 509 393 1,359 1,436 Gross margin 1,974 201 3,809 727 Expenses: General and administrative Depreciation 45 36 1,392 951 5,161 5,076 Income from operations 582 (750 ) (1,352 ) (4,349 ) Other income and expense: Interest expense ) 14 ) ) Interest expense - related parties ) Foreign exchange ) - ) 5 ) Income (loss) before income taxes 398 (786 ) (1,648 ) (4,545 ) Income taxes - Net Income (loss) for the period 398 (786 ) (1,648 ) (4,545 ) Net income (loss) attributable to the non-controlling interest ) - ) - Net Income (loss) for the period atrributable to One Horizon Group, Inc. $ 427 $ (786 ) $ (1,575 ) $ (4,545 ) Earnings per share attributable to One Horizon Group, Inc. shareholders Basic net income per share $ 0.01 $ (0.03 ) $ (0.05 ) $ (0.19 ) Diluted net income per share $ 0.01 $ (0.03 ) $ (0.05 ) $ (0.19 ) Weighted average number of shares outstanding Basic Diluted 24,552 31,538 23,658 See accompanying notes to condensed consolidated financial statements. 6 ONE HORIZON GROUP, INC. (formerly Intelligent Communication Enterprise Corporation) Condensed Consolidated Statements of Comprehensive Income For the three and nine months ended September 30, 2013 and 2012 (in thousands) (unaudited) Three Months ended September 30, Nine Months ended September 30, (restated) (restated) (retated) (restated) Net (loss) income $ 398 $ (786 ) $ (1,648 ) $ (4,545) Other comprehensive income: Foreign currency translation adjustment gain - - Comprehensive income (loss) 930 (786 ) (1,166 ) (4,545 ) Comprehensive income (loss) attributable to the non-controlling interest ) - ) - Total comprehensive income (loss) $ 959 $ (786 ) $ (1,093 ) $ (4,545 ) See accompaying notes to condensed consolidated financial statements 7 ONE HORIZON GROUP, INC. (formerly Intelligent Communication Enterprise Corporation) Consolidated Statement of Equity For the nine months ended September 30, 2013 (in thousands) (unaudited) Common Stock Additional Paid-in Stock Subscriptions Accumulated Other Comprehensive Income Non-controlling Number of Shares Amount Capital Accumulated (Deficit) Receivable (Loss) Interest Total Equity Balance December 31, 2012 (restated) $ 3 $ $ (12,725 ) $ ) $ $ - $ 8,863 Sale of subsidiary shares to non-controlling interest in exchange for property rights with a fair value of $500 Net (loss) (restated) (1,575) ) (1,648) Foreign currency translation adjustment Common stock issued for cash - - Common stock issued for services received - Common stock repurchased (1 ) - (2 ) (2 ) Balance September 30, 2013 (restated) $ 3 $ $ (14,300) $ ) $ $ $ 14,838 See accompanying notes to condensed consolidated financial statements. 8 ONE HORIZON GROUP, INC. (formerly Intelligent Communication Enterprise Corporation) Condensed Consolidated Statements of Cash Flows For the nine months ended September 30, 2013 and 2012 (in thousands) (unaudited) Cash provided by (used in) operating activities: (restated) (restated) Operating activities: Net income (loss) for the period $ (1,575 ) $ (4,545 ) Adjustment to reconcile net income (loss) for the period to net cash provided by (used in) operating activities: Depreciation of property and equipment Amortization of intangible assets Common stock issued for services received - Warrants issued for services received - 2 Net income (loss) attributable to non-controlling interest ) - Changes in operating assets and liabilities net of effects of acquistions: Accounts receivable (3,862 ) 2,757 Other assets ) ) Accounts payable and accrued compensation and expenses ) Net cash (used in) operating activities ) ) Cash used in investing activities: Acquisition of intangible assets ) ) Acquisition of property and equipment ) ) Note Receivable ) - Net cash(used in) investing activities ) ) Cash provided by (used in) financing activities: (Decrease) in long-term borrowing, net ) ) Proceeds from issuance of common stock Repurchase of common stock (2
